Mr. Justice Prewitt
delivered the opinion of the Court.
This cause was heard on the original bill and exhibit thereto and the sworn answer of the defendant and its exhibit. It is a controversy over the sale of beer in Lexington. All of the complainants were engaged in the retail sale of beer until it was prohibited by an ordinance passed in May, 1950.
The complainants evidently anticipating legislation unfavorable to their business in December, 1949, began their efforts to delay the forthcoming prohibitory ordinance. They undertook to procure the enactment of an ordinance providing for inspection fees on beer and on February 2, 1950 petitioned the defendant to accept such inspection fees pending the enactment of a proper ordinance, but the Board did not agree to pass the ordinance legalizing the inspection fees.
Under the foregoing arrangement, the complainants jointly paid to the defendant approximately $2,400. De-pite their efforts, the ordinance to prohibit the sale of beer was enacted in May, 1950 and the sale of beer was outlawed. This effort to delay was unsuccessful and the complainants now seek the aid of a court of equity to indemnify them or to recover the $2,400.
*302No inspection ordinance was ever in effect. Complainants were under no compulsion to pay. They made no protest. Their payments were purely voluntary and made under no mistake of law or fact. If their payments were made with a motive to influence legislation, they come into equity with unclean hands.
It results that we see no error in the decree of the Chancellor dismissing complainants ’ hill and such decree is affirmed.